EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
Page 11 of the original specification, line 11, --in dB vs. frequency in GHz-- has been inserted after “parameters”; line 14, --26-layer-- has been inserted prior to “transition”.
Comments:
The above amendments to the specification have been made by the examiner as an informal examiners amendment to include description consistent with the labeling in Figure 7 and that such amendments were supported elsewhere in the original disclosure.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A transition structure for coupling first and second transmission lines through a multi-layer structure and including a cavity corresponding to the second transmission line--.
Claims 1, 2, 4, 5, 7-9; 10, 11, 13-15, 17-20 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee